                Case
                 Case16-12551-BLS
                       16-12553-BLS Doc
                                     Doc2327
                                          8 Filed
                                              Filed
                                                  12/16/20
                                                    12/15/20 Page
                                                              Page1 of
                                                                    1 of
                                                                       55




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                           :
 In re:                                    :     Chapter 11
                                           :
 AMERICAN APPAREL, LLC,                    :     Case No. 16-12551 (BLS)
 a Delaware limited liability company      :
                                           :
                   Debtor.                 :
                                           :     Ref. Docket No. 2266
 Tax Identification Number XX-XXXXXXX      :
                                           :
 In re:                                    :     Chapter 11
                                           :
 AMERICAN APPAREL (USA), LLC,              :     Case No. 16-12552 (BLS)
 a California limited liability company    :
                                           :
                   Debtor.                 :
                                           :
 Tax Identification Number XX-XXXXXXX      :
                                           :
 In re:                                    :     Chapter 11
                                           :
 AMERICAN APPAREL RETAIL, INC.,            :     Case No. 16-12553 (BLS)
 a California corporation                  :
                                           :
                   Debtor.                 :
                                           :
 Tax Identification Number XX-XXXXXXX      :
                                           :
                                           :
 In re:                                    :
                                           :     Chapter 11
 AMERICAN APPAREL DYEING &                 :
 FINISHING, INC.                           :     Case No. 16-12554 (BLS)
 a California corporation                  :
                                           :
                   Debtor.                 :
                                           :
 Tax Identification Number XX-XXXXXXX      :




                                           1
DOCS_DE:225976.7 03635/001
                  Case
                   Case16-12551-BLS
                         16-12553-BLS Doc
                                       Doc2327
                                            8 Filed
                                                Filed
                                                    12/16/20
                                                      12/15/20 Page
                                                                Page2 of
                                                                      2 of
                                                                         55




                                                         :
    In re:                                               :        Chapter 11
                                                         :
    KCL KNITTING, LLC,                                   :        Case No. 16-12555 (BLS)
    a California limited liability company               :
                                                         :
                    Debtor.                              :
                                                         :
    Tax Identification Number XX-XXXXXXX                 :
                                                         :
                                                         :
    In re:                                               :        Chapter 11
                                                         :
    FRESH AIR FREIGHT, INC.,                             :        Case No. 16-12556 (BLS)
    a California corporation                             :
                                                         :
                    Debtor.                              :
                                                         :
    Tax Identification Number XX-XXXXXXX                 :
                                                         :


                      FINAL DECREE CLOSING THE CHAPTER 11 CASES


             Upon the motion (the “Motion”) of APP Winddown, LLC for the entry of a final decree

(this “Final Decree”)1 closing these chapter 11 cases, all as more fully set forth in the Motion; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order; and this Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Motion is in the best interests of APP Winddown, LLC, the estates of

the above-captioned debtors (collectively, the “Debtors”), the creditors of the Debtors, and other

parties in interest; and this Court having found that the notice of the Motion and opportunity for a


1
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                          2
DOCS_DE:225976.7 03635/001
                Case
                 Case16-12551-BLS
                       16-12553-BLS Doc
                                     Doc2327
                                          8 Filed
                                              Filed
                                                  12/16/20
                                                    12/15/20 Page
                                                              Page3 of
                                                                    3 of
                                                                       55




hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested therein at a hearing, if any, before this Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

        1.       The Motion is granted.

        2.       The above-captioned chapter 11 cases of the Debtors are hereby closed, provided that

this Court shall retain jurisdiction as provided in Article XI of the Plan.

        3.       Entry of this Final Decree is without prejudice to the rights of APP or any party in

interest to seek to reopen any of these chapter 11 cases for cause pursuant to section 350(b) of the

Bankruptcy Code.

        4.       APP shall, on or before 10 days after entry of this Final Decree: (a) pay all fees

due and payable pursuant to 28 U.S.C. § 1930(a)(6); and (b) serve copies of all post-confirmation

reports on the U.S. Trustee. Entry of this Final Decree is without prejudice to the rights of the

U.S. Trustee to reopen these chapter 11 cases to seek appropriate relief in the event of an

unresolved dispute over the payment of fees pursuant to 28 U.S.C. § 1930(a)(6) or the post-

confirmation reports.

        5.       The Claims and Noticing Services are terminated in accordance with the Motion

upon the completion of the services listed in paragraph 6 below. Thereafter, Prime Clerk shall

have no further obligations to this Court, the Debtors, APP, or any other party in interest with

respect to the Claims and Noticing Services in these chapter 11 cases.




                                                   3
DOCS_DE:225976.7 03635/001
                Case
                 Case16-12551-BLS
                       16-12553-BLS Doc
                                     Doc2327
                                          8 Filed
                                              Filed
                                                  12/16/20
                                                    12/15/20 Page
                                                              Page4 of
                                                                    4 of
                                                                       55




        6.       Pursuant to Local Rule 2002-1(f)(ix), within 30 days of entry of this Final Decree,

Prime Clerk (or APP, as applicable) shall (a) forward to the Clerk of the Court an electronic

version of all imaged claims, (b) upload the creditor mailing list into CM/ECF, and (c) docket a

Final Claims Register in the lead case containing claims of all cases. Prime Clerk shall box and

deliver all original claims to the Philadelphia Federal Records Center, 14470 Townsend Road,

Philadelphia, Pennsylvania 19154 and docket a completed SF-135 Form indicating the accession

and location numbers of the archived claims. In addition to the foregoing, pursuant to Local

Rule 2002-1(f)(xii), Prime Clerk shall docket a Final Claims Register in each jointly-

administered case containing the claims of only that specific case.

        7.       Should Prime Clerk receive any mail regarding APP or the Debtors after entry of

this Final Decree, Prime Clerk shall collect and forward such mail no less frequently than

monthly to APP.

        8.       Nothing herein shall limit the rights and obligations provided in this Court’s

Order Authorizing the Debtors to Appoint Storage Agent and Establish Supplemental

Procedures for Access to Records [Docket No. 2312].

        9.       The Reorganized Debtors and their agents are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Final Decree in accordance with the

Motion.




                                                  4
DOCS_DE:225976.7 03635/001
                Case
                 Case16-12551-BLS
                       16-12553-BLS Doc
                                     Doc2327
                                          8 Filed
                                              Filed
                                                  12/16/20
                                                    12/15/20 Page
                                                              Page5 of
                                                                    5 of
                                                                       55




        10.      Notwithstanding anything to the contrary, the terms and conditions of this Final

Decree shall be immediately effective and enforceable upon its entry.

        11.      The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Final Decree.




Dated: December 15th, 2020 Wilmington,
Delaware                                        BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                                   5
DOCS_DE:225976.7 03635/001
